DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “length of the blocking member in a second direction parallel to a virtual line connecting the guide and the image bearing member is longer as closer to the light source” (see claims 5 and 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: blocking member in claims 1-4, 8-9, and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 8-9, and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawajiri (US 2021/0364975).
Regarding claim 1, Kawajiri teaches an image forming apparatus 100 (Fig. 1 [0039]) comprising: 
an image bearing member 30 configured to be rotated (Figs. 1-2 [0041, 0057]); 
a charging member 31 configured to charge a surface of the image bearing member (Fig. 1 [0034]); 
an exposure unit 32 configured to form an electrostatic latent image on the surface of the image bearing member charged by the charging member (Fig. 1 [0045]); 
a developing member 33 configured to develop the electrostatic latent image formed by the exposure unit with toner to form a toner image (Fig. 1 [0046]); 
a transfer member 50 configured to transfer the toner image formed on the surface of the image bearing member by the developing member to a transfer-receiving member P (Fig. 1 [0047]); 
an irradiation unit 34 having a light source 34a provided at one end of the irradiation unit in a rotation axial direction (into/out of the page of Fig. 2 and left/right of Fig. 3) of the image bearing member and a guide 34b configured to guide a light emitted from the light source in the rotation axial direction (Figs. 2-3 [0056-0058]), wherein the irradiation unit is configured to irradiate the surface of the image bearing member with the light after the toner image is transferred to the transfer-receiving member by the transfer member ([0048]); and 
a blocking member 36 configured to block the light irradiated from the irradiation unit in the rotation axial direction (Figs. 2-3 [0057]), 
wherein the blocking member is configured so that a quantity of blocking the light irradiated from the irradiation unit is different in the rotation axial direction (blocking member 36 has different heights h1/h2 in the rotation axial direction and therefore will have different quantities/degrees of restriction of blocking the light, and note Figs. 3-4, and 7 show different configurations of the blocking member heights; [0061-0063, 0068, 0084]).
Regarding claim 3, Kawajiri teaches the image forming apparatus according to claim 1, wherein the quantity of blocking the light irradiated from the irradiation unit by the blocking member is greater at the one end of the irradiation unit (including region R131) than at a center of the irradiation unit (including region R133) in the rotation axial direction (see Fig. 4).
Regarding claim 4, Kawajiri teaches the image forming apparatus according to claim 3, wherein the quantity of blocking the light irradiated from the irradiation unit by the blocking member is greater as closer, in the rotation axial direction, to the light source (see Fig. 4, quantity of blocking the light increases from R133 to R131 as the height of the wall increases).
Regarding claim 8, Kawajiri teaches the image forming apparatus according to claim 1, wherein the quantity of blocking the light irradiated from the irradiation unit by the blocking member is greater - 32 -10208681US01at the one end of the irradiation unit (including region R131) than at another end (including region R133) opposite to the one end in the rotation axial direction (see Fig. 4).
Regarding claim 9, Kawajiri teaches the image forming apparatus according to claim 8, wherein the quantity of blocking the light irradiated from the irradiation unit by the blocking member is greater as closer, in the rotation axial direction, to the light source (see Fig. 4, quantity of blocking the light increases from R133 to R131 as the height of the wall increases).
Regarding claim 12, Kawajiri teaches the image forming apparatus according to claim 1, wherein the blocking member is configured so that a length of the blocking member in a first direction (up/down direction in Fig. 4) orthogonal to a virtual line connecting the guide and the image bearing member (which would extend into/out of the page in Fig. 4) is longer as closer to the light source (see Fig. 4, height/vertical length of blocking member 36 increases from R133 to R131).
Regarding claim 13, Kawajiri teaches the image forming apparatus according to claim 12, wherein the blocking member is a first blocking member, the image forming apparatus further comprising a second blocking member provided on a side opposite to the first blocking member with respect to the virtual line (see annotated Fig. 2 below).
[AltContent: connector]









Regarding claim 14, Kawajiri teaches the image forming apparatus according to claim 1, wherein the guide 34b has a circular shape, a rectangular shape, or a polygonal shape in a cross section orthogonal to the rotation axial direction (see Fig. 2).
Regarding claim 15, Kawajiri teaches an image forming apparatus 100 (Fig. 1 [0039]) comprising: 
an image bearing member 30 configured to be rotated (Figs. 1-2 [0041, 0057]); 
a charging member 31 configured to charge a surface of the image bearing member (Fig. 1 [0034]); 
an exposure unit 32 configured to form an electrostatic latent image on the surface of the image bearing member charged by the charging member (Fig. 1 [0045]); 
a developing member 33 configured to develop the electrostatic latent image formed by the exposure unit with toner to form a toner image (Fig. 1 [0046]); 
a transfer member 50 configured to transfer the toner image formed on the surface of the image bearing member by the developing member to a transfer-receiving member P (Fig. 1 [0047]); 
an irradiation unit 34 having a light source 34a provided at one end of the irradiation unit in a rotation axial direction (into/out of the page of Fig. 2 and left/right of Fig. 3) of the image bearing member and a guide 34b configured to guide a light emitted from the light source in the rotation axial direction (Figs. 2-3 [0056-0058]), wherein the irradiation unit is configured to irradiate the surface of the image bearing member with the light after the toner image is transferred to the transfer-receiving member by the transfer member ([0048]); and 
a blocking member 36 configured to block the light irradiated from the irradiation unit in the rotation axial direction (Figs. 2-3 [0057]), 
wherein in a first direction (up/down in Fig. 4) orthogonal to a virtual line connecting the guide and the image bearing member (which would extend into/out of the page of Fig. 4, see also annotated Fig. 2 above), a length of the blocking member 36 toward the virtual line at the one end of the irradiation unit (including region R131) is longer than a length of the blocking member toward the virtual line at a center of the irradiation unit (including region R133) in the rotation axial direction (see Fig. 4 [0061-0063, 0068]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri (US 2021/0364975) in view of Oi et al. (US 2017/0315464, hereinafter “Oi”).
Regarding claim 5, Kawajiri teaches the image forming apparatus according to claim 3, but fails to teach wherein the blocking member is configured so that a length of the blocking member in a second direction parallel to a virtual line connecting the guide and the image bearing member is longer as closer to the light source.
Oi teaches a similar irradiation unit 15 including a light source 26, light guide 25, and blocking member 27 (Figs. 4 and 14 [0053-0054, 0057-0058]).  Blocking member 27 includes first and second light shading parts 50/51 to control the amount of light reaching image bearing member/photosensitive drum 11 ([0059]).  Similar to Kawajiri, Oi teaches that the first and second light shading parts 50/51 of blocking member 27 may be configured to have different light shading amounts in an axial direction of the image bearing member/photosensitive drum ([0060]).  Further, Oi teaches that ways to vary the light shading amount include “the light shading wall having different heights depending on the position in the axial direction of the photosensitive drum 11 and to vary the light shading amount by varying the height of the light shading wall” (i.e., a method similar to that which is taught by Kawajiri) and configuring first and second light shading parts 50/51 “to include the light shading filter (the light shading area) having the predetermined transmittance and different widths (lengths in a cross direction of the axial direction) of the light shading area depending on the position in the axial direction of the photosensitive drum 11 and to vary the light shading amount by varying the width” (i.e., a length of the blocking member in a second direction parallel to a virtual line connecting the guide and the image bearing member changes)([0060]).
Because Kawajiri teaches increased blocking of the light closer to the light source/one end (see claim 3 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the blocking member of Kawajiri so that a length of the blocking member in a second direction parallel to a virtual line connecting the guide and the image bearing member is longer as closer to the light source.  Based on the teachings of Oi, a light shading filter having different widths in a direction parallel to a virtual line connecting the guide and image bearing member is a simple substitution for a blocking member having varying heights in a direction perpendicular to the axial direction.  As such, one of ordinary skill would have recognized that this simple substitution would yield the predictable results of controlling the amount of light directed to the image bearing member. 
Regarding claim 6, Kawajiri teaches the image forming apparatus according to claim 3, but fails to teach wherein the blocking member includes a plurality of optical filters which transmit the light irradiated from the irradiation unit and which are arranged in the rotation axial direction and have different transmittance.
Oi teaches a similar irradiation unit 15 including a light source 26, light guide 25, and blocking member 27 (Figs. 4 and 14 [0053-0054, 0057-0058]).  Blocking member 27 includes first and second light shading parts 50/51 to control the amount of light reaching image bearing member/photosensitive drum 11 ([0059]).  Similar to Kawajiri, Oi teaches that the first and second light shading parts 50/51 of blocking member 27 may be configured to have different light shading amounts in an axial direction of the image bearing member/photosensitive drum ([0060]).  Further, Oi teaches that ways to vary the light shading amount include “the light shading wall having different heights depending on the position in the axial direction of the photosensitive drum 11 and to vary the light shading amount by varying the height of the light shading wall” (i.e., a method similar to that which is taught by Kawajiri) and the blocking member including a plurality of optical filters which transmit the light irradiated from the irradiation unit and which are arranged in the rotation axial direction and have different transmittance ([0060]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the blocking member of Kawajiri such that it includes a plurality of optical filters which transmit the light irradiated from the irradiation unit and which are arranged in the rotation axial direction and have different transmittance.  Based on the teachings of Oi, this is a simple substitution for a blocking member having varying heights in a direction perpendicular to the axial direction.  As such, one of ordinary skill would have recognized that this simple substitution would yield the predictable results of controlling the amount of light directed to the image bearing member.
Regarding claim 7, modified Kawajiri teaches the image forming apparatus according to claim 6, wherein the blocking member is configured so that transmittance becomes higher as further away from the light source in the rotation axial direction.  (Claim 3 sets forth that the quantity of blocking the light irradiated from the irradiation unit by the blocking member is greater at the one end of the irradiation unit, i.e., closer to the light source, than at a center of the irradiation unit in the rotation axial direction.  Therefore, in the modification of Kawajiri, one of ordinary skill would have substituted the plurality of optical filters such that the transmittance becomes higher as further away from the light source in the rotation axial direction, at least at the one end to the center, in order for the apparatus to function as intended.)
Regarding claim 10, Kawajiri teaches the image forming apparatus according to claim 8, but fails to teach wherein the blocking member is configured so that a length of the blocking member in a second direction parallel to a virtual line connecting the guide and the image bearing member is longer as closer to the light source.
Oi teaches a similar irradiation unit 15 including a light source 26, light guide 25, and blocking member 27 (Figs. 4 and 14 [0053-0054, 0057-0058]).  Blocking member 27 includes first and second light shading parts 50/51 to control the amount of light reaching image bearing member/photosensitive drum 11 ([0059]).  Similar to Kawajiri, Oi teaches that the first and second light shading parts 50/51 of blocking member 27 may be configured to have different light shading amounts in an axial direction of the image bearing member/photosensitive drum ([0060]).  Further, Oi teaches that ways to vary the light shading amount include “the light shading wall having different heights depending on the position in the axial direction of the photosensitive drum 11 and to vary the light shading amount by varying the height of the light shading wall” (i.e., a method similar to that which is taught by Kawajiri) and configuring first and second light shading parts 50/51 “to include the light shading filter (the light shading area) having the predetermined transmittance and different widths (lengths in a cross direction of the axial direction) of the light shading area depending on the position in the axial direction of the photosensitive drum 11 and to vary the light shading amount by varying the width” (i.e., a length of the blocking member in a second direction parallel to a virtual line connecting the guide and the image bearing member changes) ([0060]).
Because Kawajiri teaches increased blocking of the light closer to the light source/one end (see claim 8 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the blocking member of Kawajiri so that a length of the blocking member in a second direction parallel to a virtual line connecting the guide and the image bearing member is longer as closer to the light source.  Based on the teachings of Oi, a light shading filter having different widths in a direction parallel to a virtual line connecting the guide and image bearing member is a simple substitution for a blocking member having varying heights in a direction perpendicular to the axial direction.  As such, one of ordinary skill would have recognized that this simple substitution would yield the predictable results of controlling the amount of light directed to the image bearing member.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri (US 2021/0364975) in view of Okabe (US 2009/0324286).
Regarding claim 11, Kawajiri teaches the image forming apparatus according to claim 1, but is silent regarding the presence of a cartridge and blocking member provided on the cartridge.
Okabe teaches a cartridge 1 which has an image bearing member 7, a charging member 8, and a developing member 9, and is insertable and removable with respect to an image forming apparatus (Fig. 1 [0023-0024]).  Further, an irradiation unit 10 is provided on the cartridge (Fig. 1 [0043, 0048]).
Based on the teachings of Okabe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawajiri’s image bearing member, charging member, and developing member within a cartridge that is insertable and removable with respect to the image forming apparatus, while providing the irradiation unit, including the blocking member, on the cartridge.  One would have been motivated to do so in order to allow a user to easily replace image forming components when printing failure due to worn-out elements or toner depletion occurs.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2010/0080623, hereinafter “Tanaka”) in view of Kawajiri (US 2021/0364975).
Regarding claim 1, Tanaka teaches an image forming apparatus 100 (Fig. 1B [0036]) comprising: 
an image bearing member 1 configured to be rotated (counterclockwise as shown by an arrow in Fig. 1B [0040]); 
a charging member 2 configured to charge a surface of the image bearing member (Fig. 1B [0041]); 
an exposure unit 11 configured to form an electrostatic latent image on the surface of the image bearing member charged by the charging member (Fig. 1B [0044]); 
a developing member 3a configured to develop the electrostatic latent image formed by the exposure unit with toner to form a toner image (Fig. 1B [0041]); 
a transfer member 17 configured to transfer the toner image formed on the surface of the image bearing member by the developing member to a transfer-receiving member 13 (Fig. 1B [0046]); 
an irradiation unit having a light source 80 provided at one end of the irradiation unit in a rotation axial direction (left/right of Fig. 11) of the image bearing member (Fig. 11 [0070-0071]) and a guide 61 configured to guide a light emitted from the light source in the rotation axial direction (Figs. 6-7, 11 [0063]), wherein the irradiation unit is configured to irradiate the surface of the image bearing member with the light after the toner image is transferred to the transfer-receiving member by the transfer member (i.e., “before it is charged for image formation by the charging member 2”; [0061]); and 
a blocking member 63 configured to block the light irradiated from the irradiation unit in the rotation axial direction (Fig. 13 [0082]).
Tanaka fails to teach wherein the blocking member is configured so that a quantity of blocking the light irradiated from the irradiation unit is different in the rotation axial direction.
Kawajiri teaches a similar irradiation unit 34 having a light source 34a provided at one end of the irradiation unit in a rotation axial direction (into/out of the page of Fig. 2 and left/right of Fig. 3) of the image bearing member and a guide 34b configured to guide a light emitted from the light source in the rotation axial direction (Figs. 2-3 [0056-0058]), and a blocking member 36 configured to block the light irradiated from the irradiation unit in the rotation axial direction (Figs. 2-3 [0057]), wherein the blocking member is configured so that a quantity of blocking the light irradiated from the irradiation unit is different in the rotation axial direction (blocking member 36 has different heights h1/h2 in the rotation axial direction and therefore will have different quantities/degrees of restriction of blocking the light; Fig. 3 [0061-0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the irradiation unit of Tanaka to include a blocking member configured so that a quantity of blocking the light irradiated from the irradiation unit is different in the rotation axial direction, as taught by Kawajiri.  One of ordinary skill would have been motivated to do so in order to allow for a more uniform dose distribution of light throughout the length of the image bearing member/photosensitive drum, thereby reducing non-uniformity in chargeability of the image bearing member/photosensitive drum and image unevenness that can occur during image formation (Kawajiri [0065]).
Regarding claim 2, modified Tanaka teaches the image forming apparatus according to claim 1, further comprising (see Tanaka): a cartridge P having the image bearing member 1, the charging member 2, and the developing member 3 (Figs. 1B-2 [0040]); and a tray 35 which holds the cartridge P and is insertable and removable with respect to the image forming apparatus while holding the cartridge (Figs. 4A-4B [0053-0054]), wherein the blocking member 63 is provided on the tray (blocking member 63 and guide 61 are provided to housing 60, which may be formed as an integral part of the tray 35; Fig. 13 [0063, 0082]).

Prior Art
The prior art made of record and not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852